HUNT, Circuit Judge.
I concur in the affirmance of the judgment. The question whether there was error in the remarks of the court to the jury should be determined solely by the record as it was before the court and jury at the time when the judge made the remarks objected to. It does not appear from the record of proceedings on the trial that the judge had in his mind any particular newspaper article when he made the remarks objected to, or that any particular article had been read by the jurors.